Citation Nr: 1431244	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a heart disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disorder.  

4.  Entitlement to service connection for degenerative joint disease involving the hands, knees, and hips.

5.  Entitlement to service connection for chloracne.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in December 2010 and December 2011 by the Department of Veterans Affairs (VA), Regional Offices (RO) Huntington, West Virginia and Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Veteran's attorney submitted a compact disc (CD) directly to the Board containing the Veteran's disability file from the Social Security Administration (SSA).  That evidence was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304.  Unfortunately, because the CD the attorney provided is encrypted, the Board is unable to access any file or retrievable information from it.  Since the evidence on the disc may be pertinent to any or all of the claims, the Board finds that a remand is necessary.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.) 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete paper copies of any SSA disability determination including the medical records that served as the basis for any such decision either from the SSA or from the Veteran's representative.

Document the attempts to obtain such records.  The Veteran should be notified if any records sought are not received pursuant to the AOJ's request.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file and inform the Veteran and his representative that the records could not be obtained.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  After the development requested above has been completed, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

